People v Greene (2017 NY Slip Op 07401)





People v Greene


2017 NY Slip Op 07401


Decided on October 24, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2017

Friedman, J.P., Richter, Andrias, Gische, Moulton, JJ.


4779 1405/03

[*1]The People of the State of New York, Respondent,
vAlbert Greene, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Rachel L. Pecker of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Meaghan L. Powers of counsel), for respondent.

Order, Supreme Court, Bronx County (Steven Lloyd Barrett, J.), entered on or about June 11, 2014, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court's point assessment for defendant's history of substance abuse was supported by clear and convincing evidence, including defendant's multiple prior drug convictions (see People v Wilkens, 33 AD3d 399 [1st Dept 2006], lv denied 8 NY3d 801 [2007]) and his infraction for drug use while incarcerated. The drug related convictions were not remote in time, given defendant's intervening incarceration (People v Gonzalez, 48 AD3d 284 [1st Dept 2008], lv denied 10 NY3d 711 [2008]).
We find it unnecessary to reach defendant's remaining claim, upon which the court did not rule, and which would not affect the level three designation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 24, 2017
CLERK